Exhibit 10.18

AMENDMENT NO. 4 TO GUARANTY AGREEMENT

THIS AMENDMENT NO. 4 TO GUARANTY AGREEMENT, dated as of February 1, 2006 (this
“Amendment”), is entered into by PULITZER INC., a Delaware corporation (the
“Guarantor”), in favor of the holders from time to time of the Notes issued
under the below- described Note Agreement.

Recitals

A. St. Louis Post-Dispatch LLC, a Delaware limited liability company (the
“Company”), entered into that certain Note Agreement dated as of May 1, 2000 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Note Agreement”) with the several Purchasers listed in the
Purchaser Schedule attached thereto, pursuant to which the Company issued and
sold to such Purchasers $306,000,000 aggregate principal amount of the Company’s
8.05% Senior Notes due April 28, 2009 (together with any other notes issued in
substitution or exchange therefor pursuant to the terms of the Note Agreement,
the “Notes”).

B. In connection with the Note Agreement, the Guarantor executed and delivered
that certain Guaranty Agreement dated as of May 1, 2000, as amended by Amendment
No. 1 to Guaranty Agreement dated as of August 7, 2000, Amendment No. 2 to
Guaranty Agreement dated as of November 23, 2004 and Amendment No. 3 to Guaranty
Agreement dated as of June 2005 (as so amended and as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”).

C. The Guarantor was acquired by Lee Enterprises, Incorporated, a Delaware
corporation (“Lee”), on June 3, 2005.

D. As of the date first above written, the undersigned holders of Notes together
hold at least 51% of the aggregate outstanding principal amount of the Notes,
and therefore constitute the Required Holder(s) (as defined in the Note
Agreement) for purposes of this Amendment.

E. The Guarantor desires to make certain amendments and modifications to the
Guaranty, as set forth in this Amendment, and the undersigned holders of Notes,
subject to the terms and conditions set forth herein, are willing to agree to
such amendments and modifications.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the respective meanings ascribed to them in the Guaranty.

2. Amendment to Paragraph 1.1 (Defined Terms). Section 1.1 of the Guaranty is
amended by adding the following new definition in the appropriate alphabetical
position therein:

““Lee” shall mean Lee Enterprises, Incorporated, a Delaware corporation.”



--------------------------------------------------------------------------------

3. Amendments to Section 4.1 (Financial Statements).

(a) Clause (i) of Section 4.1 of the Guaranty is amended by deleting such clause
in its entirety and replacing it with the following:

“(i) as soon as practicable and in any event within 45 days after the end of
each quarterly period (other than the last quarterly period) in each fiscal year
of Lee, a consolidating and consolidated statement of income and a consolidated
statement of cash flows of the Guarantor and its Subsidiaries for the period
from the beginning of the current fiscal year to the end of such quarterly
period, and a consolidating and consolidated balance sheet of the Guarantor and
its Subsidiaries as at the end of such quarterly period, setting forth in each
case in comparative form figures for the corresponding period in the preceding
fiscal year (if applicable, in the case of the Company and its Subsidiaries),
all in reasonable detail and certified by an authorized financial officer of
Lee, subject to changes resulting from year-end adjustments;”

(b) Clause (ii) of Section 4.1 of the Guaranty is amended by deleting such
clause in its entirety and replacing it with the following:

“(ii) as soon as practicable and in any event within 90 days after the end of
each fiscal year of Lee, a consolidating and consolidated statement of income
and a consolidating and consolidated balance sheet of the Guarantor and its
Subsidiaries as at the end of such year and consolidated statements of cash
flows and stockholders’ equity of the Guarantor and its Subsidiaries for such
year, setting forth in each case in comparative form corresponding consolidated
figures from the preceding annual audit, all in reasonable detail and
satisfactory in scope to the Required Holder(s) and, as to the consolidated
statements, audited by independent public accountants of recognized standing
selected by the Guarantor whose opinion shall be in scope and substance
satisfactory to the Required Holder(s) and, as to the consolidating statements,
certified by an authorized financial officer of Lee;”

4. Representations and Warranties. The Guarantor represents and warrants as
follows:

(a) Organization; Power and Authority; Enforceability. The Guarantor is a
corporation duly organized and validly existing in good standing under the laws
of the State of Delaware, and has all requisite corporate power to execute and
deliver this Amendment and to perform its obligations under this Amendment and
the Guaranty as amended hereby. The execution and delivery by the Guarantor of
this Amendment and the performance by the Guarantor of its obligations under
this Amendment and the Guaranty as amended hereby have been duly authorized by
all requisite corporate action on the part of the Guarantor. The Guarantor has
duly executed and delivered this Amendment, and this Amendment and the Guaranty
as amended hereby constitute the legal, valid and binding obligations of the
Guarantor, enforceable against the Guarantor in accordance with their terms.

(b) No Default or Event of Default. No Default or Event of Default exists,
either before or immediately after giving effect to this Amendment.

 

2



--------------------------------------------------------------------------------

(c) No Material Adverse Change. Since December 26, 2004, there has been no
material adverse change in (i) the business, condition or operations (financial
or otherwise) of the Guarantor and its Subsidiaries, (ii) the ability of the
Guarantor to perform its obligations under the Guaranty as amended hereby or the
ability of the Company to perform its obligations under the Note Agreement or
the Notes or (iii) the validity or enforceability of the Guaranty, the Note
Agreement or the Notes.

The effectiveness of this Amendment is conditioned upon (i) the written consent
of the Required Holder(s), as evidenced by such holders’ execution of this
Amendment where indicated below, and (ii) the accuracy of each of the foregoing
representations and warranties of the Guarantor.

5. Miscellaneous.

(a) References to Guaranty. Upon and after the date of this Amendment, each
reference to the Guaranty in the Guaranty, the Note Agreement, the Notes or any
other instrument or agreement entered into in connection therewith or otherwise
related thereto shall mean and be a reference to the Guaranty as amended by this
Amendment.

(b) Ratification and Confirmation. Except as specifically amended herein, the
Guaranty shall remain in full force and effect, and is hereby ratified and
confirmed.

(c) No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any holder of Notes,
nor constitute a waiver of any provision of the Guaranty, the Note Agreement,
any Note or any other instrument or agreement entered into in connection
therewith or otherwise related thereto.

(d) Expenses. The Guarantor agrees to pay promptly, or to cause the Company to
pay promptly, all expenses of the holders of Notes related to this Amendment and
all matters contemplated hereby, including, without limitation, all fees and
expenses of the holders’ special counsel.

(e) GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK.

(f) Counterparts. This Amendment may be executed in counterparts (including
those transmitted by facsimile), each of which shall be deemed an original and
all of which taken together shall constitute one and the same document. Delivery
of this Amendment may be made by telecopy or electronic transmission of a duly
executed counterpart copy hereof; provided that any such delivery by electronic
transmission shall be effective only if transmitted in .pdf format, .tif format
or other format in which the text is not readily modifiable by any recipient
thereof.

[Remainder of page intentionally left blank; signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written to become effective (subject to the last sentence of Section 4 hereof)
as of such date.

 

GUARANTOR: PULITZER INC. By:  

/S/ CARL G. SCHMIDT

Name:   CARL G. SCHMIDT Title:   TREASURER

 

NOTE HOLDERS (To evidence consent to the amendment hereby of the Guaranty):

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By:  

/s/ Brian Lemons

  Vice President

 

AMERICAN GENERAL LIFE INSURANCE COMPANY

AIG ANNUITY INSURANCE COMPANY

AIG EDISON LIFE INSURANCE COMPANY

By:   AIG Global Investment Corp., investment advisor By:  

/s/ Peter DeFazio

Name:   Peter DeFazio Title:   Vice President

Signature Page to Amendment No. 4 to Guaranty Agreement



--------------------------------------------------------------------------------

FIRST COLONY LIFE INSURANCE COMPANY

By:

 

/s/ John R. Endres

Name:

 

John R. Endres

Title:

 

Investment Officer

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

By:

 

/s/ Howard Stern

Name:

 

Howard Stern

Its Authorized Representative

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY for its Group Annuity Separate
Account

By:

  Northwestern Investment Management Company  

By:

 

/s/ Howard Stern

 

Name:

 

Howard Stern

  Its Managing Director

PACIFIC LIFE INSURANCE COMPANY

By:

 

/s/ Cathy L. Schwartz

Name:

 

Cathy L. Schwartz

Title:

 

Assistant Vice President

By:

 

/s/ Diane W. Dales

Name:

 

Diane W. Dales

Title:

 

Assistant Secretary

Signature Page to Amendment No. 4 to Guaranty Agreement